
	

113 S876 IS: Fire Police Fairness Act
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 876
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Blumenthal (for
			 himself and Mr. Murphy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to extend public safety officers’ death benefits to fire police
		  officers.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Police Fairness
			 Act.
		2.Extending public
			 safety officer death benefits to fire police
			(a)In
			 generalSection 1204 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is
			 amended—
				(1)by redesignating paragraphs (5) through (9)
			 as paragraphs (6) through (10), respectively;
				(2)in paragraph
			 (10)(A) (as so redesignated by paragraph (1) of this section), by inserting
			 as a fire police officer, after firefighter,;
			 and
				(3)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)fire police officer includes
				an individual who—
							(A)is serving in accordance with State or
				local law as an officially recognized or designated member of a legally
				organized public safety agency;
							(B)is not a law enforcement officer, a
				firefighter, a chaplain, or a member of a rescue squad or ambulance crew
				described in paragraph (10)(A); and
							(C)provides scene
				security or directs traffic—
								(i)in
				response to any fire drill, fire call, or other fire, rescue, or police
				emergency; or
								(ii)at a planned
				special
				event;
								.
				(b)Technical and
			 conforming amendmentSection 611(a) of the Uniting and
			 Strengthening America by Providing Appropriate Tools Required to Intercept and
			 Obstruct Terrorism Act of 2001 (42 U.S.C. 3796c–1(a)) is amended—
				(1)by striking
			 section 1204(7)(B) and inserting section
			 1204(8)(B); and
				(2)by striking
			 (42 U.S.C. 3796b(7)(B)) and inserting (42 U.S.C.
			 3796b(8)(B)).
				
